                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 STEVEN VLASICH,                                  Case No. 1:13-cv-00326-JLO-EPG (PC)
                        Plaintiff,
                                                  ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM
 v.
                                                  DATE: February 26, 2019
                                                  TIME: 8:30 a.m.
 C. NAREDDY, et al.,
                        Defendants.

         Michael Dorrough, inmate, CDC #D-83611, a necessary and material witness for Plaintiff
in proceedings in this case on February 26, 2019, is confined at California State Prison, Solano,
2100 Peabody Road, Vacaville, CA 95696, in the custody of the Warden. In order to secure this
inmate's attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue
commanding the custodian to produce the inmate, via video-conference from his present
institution of confinement, before Chief District Judge Lawrence J. O’Neill, in Courtroom #4,
7th Floor, United States Courthouse, 2500 Tulare Street, Fresno, California, on February 26,
2019, at 8:30 a.m.

       ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify before the United States
District Court via video-conference at the time and place above, and from day to day until
completion of court proceedings or as ordered by the court; and thereafter to return the inmate to
the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of California State Prison, Solano

         WE COMMAND you to produce the inmate named above via video-conference to
testify before the United States District Court at the time and place above, and from day to day
until completion of the proceedings, or as ordered by the court; and thereafter to return the
inmate to the above institution.
       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.



IT IS SO ORDERED.


   Dated:    February 8, 2019                        /s/
                                              UNITED STATES MAGISTRATE JUDGE
